DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .
	The Office acknowledges response filed 08/18/2022.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/18/2022 has been entered.

Response to Applicant’s Arguments/Remarks
The Applicant’s Arguments/ Remarks filed with respect to claim 16 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See the rejection of claim 16 below in further view of Xu (CN 108004676A).

Claim Rejections – 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shoda (US 4,244,408) in view of Howcast (YouTube video titled, “How to Turn Old Sheets into Shopping Totes” published on March 17, 2010; link: https://www.youtube.com/watch?v=ipHnLZykEwI), in further view of NPL - “Bedding Care 101” by MARTHASTEWART.com, hereinafter referred to as Martha Stewart (see attached NPL), and in further view of Xu (CN 108004676A).
Regarding claim 16, Shoda teaches a method for making a plurality of bags (See col 1, lines 6-11; col 1, line 65 - col 2, line 14), the method comprising:
A) providing textile linen (See col 1, lines 40-44. See father Fig 1 & col 3, lines 16-20);
B) cutting the textile linen to a plurality of single pieces (See col 3, lines 51-63 - "Reference is now made to FIGS. 1, 2 and 2a concerning a preferred embodiment of the present invention. As shown in FIG. 1, a single continuous seamless piece of cloth made of nylon or the like is cut into a predetermined shape so that it has portions corresponding to the front side 1a and rear side 1b of the body 1 and pairs of extensions 2a, 2b and 2a', 2b' corresponding respectively to grips 2 and 2' formed integrally with the portions 1a and 1b respectively by cutting the central areas of the grip portions of said cloth into a U shape, each of which being provided symmetrically with respect to the line A--A on the portion corresponding to the bottom side of the pouch..."), each single piece configured to make a bag with handles when stitched together (See Fig 2, illustrating a bag {#1} with handles {#2/#2'} formed from a single piece of cut continuous material. See further col 3, line 51 - col 4, line 9), wherein each of the plurality of single pieces consists of a continuous piece cut from the textile linen (See col 3, lines 51-63 describing the single pieces for forming a bag {#1} cut from a continuous piece of textile linen);
C) forming a first bag by stitching only one of the plurality of single pieces in such as manner as to define the first bag without cutting and attaching separate pieces from the secondary textile bed linen (See col 3, line 51 - col 4, line 9 describing the formation of a bag {#1} with handles {#2/#2'} from a single piece of textile linen {see fig 2} without cutting and attaching separate pieces to form the bag); and
D) repeating step C) for a plurality of bags based on a number of the plurality of single pieces (See col 3, line 51 - col 4, line 9 describing a process for making a bag {#1} with handles {#2/#2'} from a single piece of textile linen {see fig 2} without cutting and attaching separate pieces to form the bag. The repetition of this process results in the formation of a plurality of bags).
	However, Shoda does not specifically teach providing a secondary textile bed linen, or that the secondary textile bed linen being bed linen washed 100 times or more.
	Howcast teaches providing a secondary textile bed linen for making a bag (See Fig 1 below of a screenshot at 0:05 of the Howcast video. Both the title and the closed captioning {provided in the figure below} describe that a used bedsheet, a secondary textile bed linen, can be used as a material to make a bag. Further, the language used in the video and the title, namely that the sheets are “old,” hints at the sheets being washed a number of times in due usage by one of ordinary skill in the art).

    PNG
    media_image1.png
    782
    1280
    media_image1.png
    Greyscale

Fig 1. Screenshot of Howcast video at 0:05 with closed captions “on” describing that an old sheet can be manufactured into a bag.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shoda to incorporate the teachings of Howcast to include the use of a secondary textile bed linen, a used bed sheet as per Howcast, for the manufacture of bags as taught by Shoda with the motivation that re-using materials intended for disposal reduces the amount of material intended for the landfill. Further, the direct re-usage of old linen bedsheets into shopping bags would eliminate the amount of energy that would be required to dismantle and re-weave the linen to fully re-cycle the old bedsheets into new bedsheets.
	However, Shoda in view of Howcast does not specifically teach that the old bedsheets are washed 100 times or more.
	Martha Stewart teaches that bedsheets can be washed 100 times or more (See Pg. 3, the section titled “When and How to Wash Your Sheets” describing that bedsheets should be washed weekly. See Pg. 5, the section titled “The Best Sheets You Can Buy” describing that bedsheets can last for “many” {two or more} years before needed to be replaced. Based on these passages, an “old” bedsheet would be washed at least 100 times {52 weeks in 2 years for 104 wash cycles} ore more).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shoda to incorporate the teachings of Howcast (to utilize an old bedsheet to manufacture a bag) with a bedsheet that has been washed 100 times or more as taught by Martha Stewart. The washing of the bedsheets prevents the build up of microbes, dirt, skin oils, and microscopic mites; a process conducive to the prolonged lifespan of the sheets themselves and for promoting a more sanitary environment for sleep.
However, Shoda in view of Howcast and Martha Stewart does not specifically teach a combination of a mangle and a cutting machine is used to moisten, press, feed, and dry the secondary textile bed linen, and to perform the cutting of the secondary textile bed linen into the plurality of single pieces.
Xu teaches a combination of a mangle (Fig 2, #701/#702. See further ¶ [0044]) and a cutting machine (Fig 10-1, #1506. See further ¶ [0053]) is used to moisten (See ¶'s [0012] & [0041]), press (See ¶ [0044]-[0045]), feed (See ¶ [0044]-[0045]), and dry (See Figs 8-1 & 8-2 and ¶'s [0051] - [0052]) the secondary textile bed linen (See ¶ [0004] describing that a cloth material is used in the process/apparatus), and to perform the cutting of the secondary textile bed linen into the plurality of single pieces (See ¶ [0053] describes that the shearing device {#1506 - cutting device} shears or cuts the material at the end of the process into single pieces).
Shoda in view of Howcast and Martha Stewart teaches the use of secondary textile bed linens, washed 100 times or more, which are formed into a bag from a single continuous piece. Xu teaches an apparatus comprising a mangle and a cutter to processes cloth materials, wherein the materials are moistened, pressed, dried, and cut. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shoda in view of Howcast and Martha Stewart to incorporate the teachings of Xu to include an apparatus comprising a mangle and a cutter to processes cloth materials, wherein the materials are moistened, pressed, dried, and cut; with the motivation of providing an apparatus which can intake materials (secondary textile bed linens) and process them into useable discrete materials (single pieces for use to make a bag as taught by Shoda). Such a process would degrease, remove impurities, and rinse the material prior to being worked which results in a cleaner and purer final product, as recognized by Xu in ¶ [0004] – [0005] & [0010].

Regarding claim 17, Shoda in view of Howcast, Martha Stewart, and Xu teaches the claimed invention except for the linen comprises at least 30 percent polyester and the rest cotton. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the fabric as taught by Shoda in view of Howcast, Martha Stewart, and Xu since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. It is also common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, etc. for the application and intended use of that material.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Shoda in view of Howcast, Martha Stewart, and Xu; and in further view of Black (GB 2534930 A).
Regarding claim 20, Shoda further teaches wherein the bag is made for being carried by hand (See Fig 2 illustrating handles {#2/#2’} for carrying the bag) by at least in step B) cutting the linen three times across the two long sides, the three cuts being parallel to the two short sides (See Fig 1 illustrating the sheet cut at portions #6, #5, #6’, & #5’ to form the handle portions. See further that these cuts are parallel to the two short sides of the linen material {shown in Fig 1}).
However, Shoda in view of Howcast, Martha Stewart, and Xu above does not specifically teach in step A), using a standard sized duvet cover or sheet, the standard size duvet cover or sheet having two longer sides and two shorter sides. 
	Black teaches providing a duvet cover (See Fig 1), the standard size duvet cover or sheet having two longer sides and two shorter sides (See Fig 1 illustrating the duvet cover having two longer sides and two shorter sides).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Shoda in view of Howcast, Martha Stewart, and Xu to incorporate the teachings of Black to include a duvet cover with the motivation of providing a known bedding material to use in a recycling purpose (as described by Howcast) since it would only require a simple substitution for one of ordinary skill in the art (using a duvet cover in lieu of an old bedsheet).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Shoda in view of Howcast, Martha Stewart, and Xu; and in further view of Fulcher (GB 2297288 A).
Regarding claim 21, Shoda in view of Howcast and Martha Stewart does not specifically teach reinforcing the bag by using the secondary textile bed linen double to give each side of the bag two layers.
Fulcher teaches reinforcing the bag by using the secondary textile bed linen double to give each side of the bag two layers (See Fig 7E illustrating an embodiment where a multi-layered bag is created to provide a bag with two or more layers).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shoda in view of Howcast, Martha Stewart, and Xu to incorporate the teachings of Fulcher to include reinforcing the bag by giving each side of the bag two layers with the motivation of increasing the strength and durability of the bags by minimizing the wear experienced by a single layer of fabric.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Shoda in view of Howcast, Martha Stewart, and Xu; in further view of Grossman (US 2014/0086511 A1); and in further view of Potts (US 2011/0174824 A1).
Regarding claim 22, Shoda further teaches making a hole in one or both sides for holding the bag or for a clothes hanger (See Fig 2, illustrating a hole {through the handles #2/#2’} which a user can use for holding the bag);
wherein in step C) the stitching is made along at least a part of the cuttings in step B) (See col 3, line 63 – col 4, line 9 describing stitching made along the cut parts of the bag blank).
However, Shoda in view of Howcast, Martha Stewart, and Xu does not specifically teach wherein one or both outsides of the bag are decorated or printed.
Grossman teaches wherein one or both outsides of the bag are decorated or printed (Fig 1, #430; and ¶ [0060]); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shoda in view of Howcast, Martha Stewart, and Xu to incorporate the teachings of Grossman to include printing or decoration on the bag surface with the motivation of increasing the attractiveness of the bag, or applying graphical elements, as recognized by Grossman in ¶ [0060].
However, none of Shoda, Howcast, Martha Stewart, Xu, and Grossman specifically teach wherein the bag is made for one or more bottles by providing square or rounds pockets.
	Potts teaches wherein the bag is made for one or more bottles by providing square or rounds pockets (See Figs 1-3 illustrating that a bag can be fitted with pockets for holding bottles).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shoda in view of Howcast, Martha Stewart, Xu, and Grossman to further incorporate the teachings of Potts to include pockets within the bag with the motivation that it would allow for the transportation of bottles without having the bottles touch each other, thereby preventing breakage, as recognized by Potts in ¶ [0002] - [0003].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email is Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB A SMITH/Examiner, Art Unit 3731